DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract of the disclosure is objected to because:
The number cited in the Abstract should placed in parenthesis.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 16-17 are objected to because of the following informalities:
Regarding claims 16 and 17, the limitations in each claims is exactly the same and both dependent on claim 5.  Please, revise or cancel one of those claims as above.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (U.S. Patent 10,424,545) hereafter Lin.
As to claim 1, Lin discloses a high-frequency module (1) as shown in figures 1A-1C comprising:
a wiring board (10);
first and second components (11a, 11b) mounted on a main surface (top surface) of the wiring board (10); and
a shield member (13) arranged between the first component (11a) and the second component (11b),
wherein the shield member (13) includes one or more metal pins (13b, 13c) arranged such that a length direction of each of the one or more metal pins (13b, 13c) is substantially parallel to the main surface of the wiring board (10), see figures 1B-1C.
As to claim 2, Lin discloses the one or more metal pins (13b, 13c) include a plurality of metal pins, and the plurality of metal pins includes a metal pin arranged so as to overlap (see figure 1B) with another metal pin when viewed from a perpendicular direction to the main surface of the wiring board (10). 

As to claims 7 and 14, Lin further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein a metal pin, among the plurality of metal pins (13b, 13c), arranged at a farthest position from the main surface of the wiring board in a direction perpendicular to the main surface of the wiring board (10) is exposed from the opposing surface of the sealing resin layer and connected to the shield film (14).
As to claims 8 and 18, Lin further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),

a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein an end portion of each of the plurality of metal pins (13b, 13c) is exposed to the side surface of the sealing resin layer (12) and connected to the shield film (14).
As to claim 9, Lin further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
As to claim 10, Lin as shown in figures 4A-4C discloses the shield member (43) provided in a plate shape by the plurality of metal pins covered with a resin (43b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Tsai et al. (U.S. 2018/0211925) hereafter Tsai.
Regarding claims 4 and 11, Lin discloses all of the limitations of claimed invention except for the shield member is arranged so as to surround at least one of the first component and the second component.
Tsai teaches an electronic package (2) as shown in figures 2-3 comprising the shield member (22 having inner walls 220) is arranged so as to surround at least one of the first and second components (21).
It would have obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tsai employed in the module of Lin in order to provide excellent EMI shield structure.
As to claims 15 and 19, Lin as modified by Tsai further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein a metal pin, among the plurality of metal pins (13b, 13c), arranged at a farthest position from the main surface of the wiring board in a direction perpendicular to .

Claim 5-6, 12-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Bang et al. (U.S. 2016/0120039) hereafter Bang.
Regarding claims 5 and 12, Lin discloses all of the limitations of claimed invention except for the shield member is comprised of a first shield member arranged between the first component and the second component, and a second shield member provided so as to cover the first component.
Bang teaches a PCB assembly as shown in figure 5H comprising the shield member is comprised of a first shield member (30) arranged between the first component (P1) and the second component (P2, P3), and a second shield member (34) provided so as to cover the first component (P1).
It would have obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Bang employed in the module of Lin in order to provide excellent EMI shield structure.
Regarding claims 6 and 13, Lin discloses all of the limitations of claimed invention except for the shield member has a box shape, and is arranged at a position covering the first component.
Bang teaches the shield member (31, 34) has a box shape, and is arranged at a position covering the first component (P1).

As to claims 16-17, Lin as modified by Bang further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and
a shield film (14) for covering at least the opposing surface and the side surface of the sealing resin layer (12),
wherein a metal pin, among the plurality of metal pins (13b, 13c), arranged at a farthest position from the main surface of the wiring board in a direction perpendicular to the main surface of the wiring board (10) is exposed from the opposing surface of the sealing resin layer and connected to the shield film (14).
As to claim 20, Lin as modified by Bang further comprising: a sealing resin layer (12) including a contact surface making contact with the main surface of the wiring board (10), an opposing surface opposing to the contact surface, and a side surface for connecting end edges of the contact surface and the opposing surface to each other (see figure 1A),
wherein the sealing resin layer (12) seals the first and second components (11a, 11b); and

wherein an end portion of each of the plurality of metal pins (13b, 13c) is exposed to the side surface of the sealing resin layer (12) and connected to the shield film (14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN T DINH/Primary Examiner, Art Unit 2848